781 N.W.2d 576 (2010)
Kevin ZOERMAN, Plaintiff-Appellee,
v.
TITAN INSURANCE COMPANY, Defendant-/Third-Party Plaintiff-Appellant, and Brandy Zoerman, Third-Party Defendant.
Docket No. 140111. COA No. 285105.
Supreme Court of Michigan.
May 14, 2010.

Order
On order of the Court, the application for leave to appeal the October 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I respectfully dissent from this Court's order denying defendant's application for leave to appeal for the reasons set forth in my dissent from the order denying defendant's motion for reconsideration of our earlier order denying leave to appeal in Detroit Medical Ctr. v. Titan Ins. Co., 485 Mich. 1008, 775 N.W.2d 755 (2009) (reported below: 284 Mich.App 490, 775 N.W.2d 151 [2009]), recon. den. ___ Mich. ___, 781 N.W.2d 574 (2010).
CORRIGAN, J., joins the statement of MARKMAN, J.